Citation Nr: 1010179	
Decision Date: 03/17/10    Archive Date: 03/24/10

DOCKET NO.  03-37 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to a higher initial rating for chondromalacia 
of the right patella.  

2.  Entitlement to an initial rating for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1987 to June 1991.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which, in pertinent part granted 
service connection for chondromalacia of right patella 
(patellofemoral syndrome) with an initial rating of 10 
percent, effective October 22, 2001.

The Veteran provided testimony at a videoconference hearing 
before the undersigned in January 2005.  A partial transcript 
is of record.  

The appeal was previously before the Board in March 2005 when 
it was remanded to the RO for further development.  The Board 
issued a decision in November 2007 granting service 
connection for a left knee disability, an increased initial 
rating for chondromalacia was denied, and an increased 
initial rating for bilateral hearing loss was also denied.  

The Veteran appealed the November 2007 Board decision to the 
Court of Veterans Appeals (Court).  In a November 2008 joint 
motion, the Court vacated the Board's decision with respect 
to initial rating issues. 

In an August 2009 rating decision, the Manchester, New 
Hampshire RO granted a separate rating of 10 percent for 
right knee instability, effective July 13, 2009.  


FINDINGS OF FACT

1.  From October 22, 2001 to August 30, 2007, the Veteran's 
right knee disability was manifested by an estimated 50 
percent loss of motion during flare-ups.

2.  Since August 31, 2007, the Veteran's right knee 
disability is productive of pain with athletic activity, and 
noncompensable limitation of flexion with consideration of 
functional factors.

3.  Right knee instability was first demonstrated on July 13, 
2009; the instability is mild and subluxation has not been 
shown.  

4.  The Veteran has level I hearing loss in both the right 
and left ear, without evidence of an exceptional pattern of 
hearing loss.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 50 percent for 
chondromalacia of the right patella were met from October 22, 
2001 to August 30, 2007.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 4.7, 4.40, 4.59, 4.71a, Code 5003, 5024, 
5260, 5261 (2009).

2.  The criteria for an initial rating in excess of 10 
percent for chondromalacia of the right patella have not been 
met since August 31, 2007.  38 U.S.C.A. §§ 1155, 5107(b); 38 
C.F.R. §§ 4.7, 4.40, 4.59, 4.71a, Code 5003, 5024, 5260, 
5261.

The criteria for a separate rating in excess of 10 percent 
for right knee instability have not been met; and the 
criteria for a compensable rating for right knee instability 
were not met prior to July 13, 2009.  38 U.S.C.A. §§ 1155, 
5107(b); 38 C.F.R. §§ 4.7, 4.40, 4.59, 4.71a, Code 5257 
(2009).

3. The criteria for an initial compensable rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 
6100 (2009).   



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist a Veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

This appeal arises from disagreement with the initial 
evaluation following the grant of service connection.  The 
courts have held that once service connection is granted the 
claim is substantiated, additional VCAA notice is not 
required; and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R.  
§ 3.159(c), (d).  This "duty to assist" contemplates that VA 
will help a claimant obtain records relevant to his claim, 
whether or not the records are in Federal custody, and that 
VA will provide a medical examination or obtain an opinion 
when necessary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records from various 
federal agencies, and private medical records.  Additionally, 
the Veteran was provided VA examinations in December 2001, 
April 2003, March 2006, and July 2009 for the right knee 
disability and in October 2002, April 2003, and March 2006 
for bilateral hearing loss.  There have been no reports of a 
change in the disabilities since the last examinations.

In addition to dictating objective test results, a VA 
audiologist must fully describe the functional effects caused 
by a hearing disability.  Martinak v. Nicholson, 21 Vet. App. 
447, 455 (2007).  The March 2006, examination report includes 
information as to the Veteran's communications difficulties 
and his reports of decreasing hearing.  The report thus 
contained a full description of the functional effects of the 
hearing disability.

The November 2008 joint motion specifically noted that there 
were numerous "inaudibles" in the hearing transcript, and 
instructed the Board to address the steps it had taken to 
either correct the hearing transcript or offer the Veteran 
the opportunity for a new hearing.  In December 2009 the 
Board advised the Veteran that it was unable to obtain a 
complete transcript and offered him the opportunity for a new 
hearing.  It offered him 30 days to respond and advised him 
that if he did not respond, it would presume he did not want 
another hearing.  No response has been received from the 
Veteran or his representative.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Legal Criteria- Initial Ratings

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski,  
1 Vet. App. 589 (1991).  The medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

Evidence to be considered in the appeal of an initial 
disability rating is not limited to that reflecting the 
current severity of the disorder.  In cases where an 
initially assigned disability evaluation has been disagreed 
with, it is possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the initial evaluation period.  Fenderson 
v. West, 12 Vet. App. 119 (1999).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Right Knee

The Veteran's right knee disability has been diagnosed as 
chondromalacia or patellofemoral syndrome.  The rating 
schedule does not contain a code for chondromalacia.  When an 
unlisted condition is encountered it will be permissible to 
rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2009). 

Chondromalacia has been rated under the code for 
tenosynovitis.  The rating code for tenosynovitis states that 
this disability is to be rated on limitation of motion of the 
affected parts, as degenerative arthritis.  38 C.F.R. § 
4.71a, Code 5024.

Degenerative or traumatic arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate codes for the specific joint or joints 
involved.  If the limitation of motion is noncompensable, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Codes 5003, 
5010.

Limitation of flexion and extension of a knee is rated under 
the criteria contained in 38 C.F.R. § 4.71(a), Diagnostic 
Codes 5260, 5261.  

A noncompensable evaluation is appropriate where flexion is 
limited to 60 degrees.  A 10 percent rating is warranted 
where flexion of the leg is limited to 45 degrees and a 20 
percent rating is warranted where flexion is limited to 30 
degrees.  Where flexion is limited to 15 degrees, a 30 
percent rating is warranted.  38 C.F.R.  
§ 4.71(a), Diagnostic Code 5260.

A noncompensable evaluation is warranted where extension of 
the leg is limited to 5 degrees; a 10 percent rating is 
appropriate where extension of the leg is limited to 10 
degrees; and a 20 percent rating is warranted for extension 
limited to 15 degrees.  A 30 percent rating is for assignment 
for extension limited to 20 degrees.  38 C.F.R. § 4.71(a), 
Diagnostic Code 5261.

Full range of motion in the knee is from 0 degrees extension 
to 140 degrees flexion. See 38 C.F.R. § 4.71, Plate II 
(2009).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, flare-ups, or pain.  
Such inquiry is not to be limited to muscles or nerves.  
These determinations are, if feasible, to be expressed in 
terms of the degree of additional range-of-motion loss due to 
any weakened movement, excess fatigability, incoordination, 
flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 
see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 
C.F.R. § 4.59.

VA's General Counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under diagnostic Codes 5003 and 5257. VAOPGCPREC 23-97; 62 
Fed. Reg. 63,604 (1997).  The General Counsel subsequently 
clarified that for a knee disability rated under DC 5257 to 
warrant a separate rating for arthritis based on X-ray 
findings and limitation of motion, limitation of motion under 
DC 5260 or DC 5261 need not be compensable but must at least 
meet the criteria for a zero-percent rating.  A separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59. VAOPGCPREC 9-98 
(1998).

The General Counsel has also held that separate rating can be 
provided for limitation of knee extension and flexion that is 
compensable under DC 5260 or 5261.  VAOPGCPREC 9-2004; 69 
Fed. Reg. 59,990 (2004).

The Veteran was afforded a VA fee basis examination in 
December 2001.  He reported aching of the right knee when 
playing football or baseball.  He was employed as a 
construction supervisor, and was not limited from working due 
to the right knee.  He did not use any medication for the 
knee on a regular basis.  

On examination, the right knee appeared normal with no 
limitation of movement, effusion, or swelling.  There was a 
normal gait with a negative McMurray sign. There was no 
additional loss of range of motion due to pain, weakness, 
excess fatigability, or incoordination.  An X-ray study was 
normal.  The impression was no clinical evidence of right leg 
patellofemoral tendonitis and no evidence of limited work 
endurance.

At an April 2003 VA examination of the joints, the Veteran 
stated that he experienced difficulty with his knee when 
engaged in athletics or running.  The pain would become so 
severe that he would have to stop his activities and rest for 
a few days.  The Veteran was employed as a construction 
supervisor but did not do any strenuous physical activities, 
partly due to the knee symptoms.  

On examination, there was some tenderness at the distal pole 
of the patella.  The range of motion was full, but the 
Veteran experienced pain when pressure was applied to the 
patella while the knee was flexed or extended.  The ligaments 
and patella were stable, but side to side pressure caused 
some discomfort.  The diagnosis was chondromalacia of the 
patella.  The examiner hypothesized that the range of motion 
could be decreased by up to 50 percent during a flare-up or 
during overuse.

VA treatment records dated in August 2004 show that the 
Veteran was found to have full range of motion of all joints.

In a March 2006 VA examination of the joints, the claims 
folder was reviewed by the examiner.  The Veteran's symptoms 
included some pain, and he said the knee tended to swell on 
nearly a daily basis.  He located the pain primarily to the 
lower pole of the patella, with some occasional discomfort on 
the lateral side of the knee.  

The knee would bother him going up and down stairs, which 
would sometimes produce sharp, catching pains.  The Veteran 
worked as a corrections officer and said that he spent a lot 
of time on his feet.  He said he had left construction work 
due to the problems with his knees. 

On examination, there was no effusion and the ligaments were 
intact.  The examiner noted some fairly minor crepitus as 
well as a small Baker's cyst in the popliteal region.  
Rotation produced some pain laterally and the examiner noted 
that a hinged knee cage was worn on the right knee.  

The range of motion was zero degrees of extension and 140 
degrees of flexion.  Thigh circumference was 20 and a quarter 
inches on the right, and 20 inches on the left.  An X-ray 
study was normal.  The diagnoses included chondromalacia 
patellae, right knee, with transient patellar tendonitis and 
small Baker's cyst.  The examiner stated that some 
fatigability might occur with repetitive use of the right 
knee without loss of range of motion.  No weakness or 
incoordination was observed.

The Veteran was provided a fourth VA examination in July 2009 
where the Veteran reported right knee sub-patellar pain that 
was constant and did not radiate or result in incapacitating 
flare-ups.  He wore a hinged brace on the right knee 
primarily for lateral support and did not need or use a cane, 
crutches or other assistive devices to facilitate ambulation.  

The examiner found no right knee deformity, swelling, 
erythema, or effusion and McMurray's test and anterior drawer 
sign were both negative.  The examiner noted minimal 
instability to varus stress.  X-rays showed degenerative 
change of the right knee.  

Range of motion of the right knee was zero degrees extension 
and zero to 140 degrees flexion with pain beginning at 115 
degrees.  The examiner noted that range of motion of the 
right knee was not additionally limited by pain, fatigue, 
incoordination, or lack of endurance following repetitive 
use.  

In an August 2009 addendum, the examiner clarified that the 
Veteran's right knee range of motion was from zero to 140 
degrees with pain beginning at 115 degree with both weight 
bearing and with passive range and that active and passive 
range of motion was not additionally limited by pain, 
fatigue, lack of endurance, or incoordination following 3 
repetitions.  The 2009 examiner diagnosed chronic knee strain 
with degenerative change

Analysis

All four of the VA examinations and VA medical center (VAMC) 
treatment records noted that the Veteran had either full 
range of motion of the right knee or a loss of range of 
motion that is noncompensable under the rating schedule.  

With the exception of the 2003 examination, there were no 
findings of additional limitation based on functional 
factors.  As was pointed out in the joint motion, the 2003 
examiner estimated that there could be a 50 percent loss of 
motion during flare-ups.  

A 50 percent loss of flexion (i.e. limitation of 70 degrees) 
would be noncompensable under Diagnostic Code 5260.  
Diagnostic Code 5261, provides for a maximum 50 percent 
rating where extension is limited to 45 degrees or more.  A 
50 percent loss of extension would mean that extension is 
also limited to 70 degrees.  Accordingly, the evidence 
warranted a 50 percent rating on the basis of flare-ups under 
Diagnostic Code 5261.  

A higher rating would require ankylosis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261, 5256 (2009).  The provisions of 
38 C.F.R. §§ 4.40, 4.45 are not for consideration where, as 
in this case, the veteran is in receipt of the highest rating 
based on limitation of motion and a higher rating requires 
ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure."  Colayong v. West, 
12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL 
DICTIONALRY (28TH Ed. 1994) at 86.).  In this case the 
Veteran has demonstrated the ability to move the knee joint 
on all examinations.  He has not reported ankylosis, and 
examiners have found that there is no ankylosis.

The Veteran reported daily flare-ups as late as June 2006.  
He has not reported flare-ups since that time.  At a VA Gulf 
War examination on August 31, 2007, the Veteran denied flare-
ups involving any joint.  At the August 2009 examination, the 
Veteran specifically denied flare-ups involving the right 
knee.  The 50 percent rating based on flare-ups is therefore 
not warranted for the period beginning on October, 2007.

A separate rating based on limitation of flexion was not 
warranted during the period from October 22, 2001 to August 
30, 2007, because even with consideration of functional 
factors, compensable limitation of motion was never shown.

The Veteran has also not been shown to have compensable 
limitation of flexion or extension at any time during the 
period since August 31, 2007.  The only specific reported 
ranges of motion during this period were noted on the 2009 VA 
examination.  The examiner reported that functional factors 
resulted in limitation of flexion to 115, but no limitation 
of extension.  There were no reports of greater limitation of 
motion.  Therefore, an increased rating is not warranted 
based on 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.47a, Diagnostic 
Codes 5260, 5261.  

Instability or Subluxation

Under Diagnostic Code 5257, when there is recurrent 
subluxation or lateral instability which is severe, a 30 
percent evaluation is assignable; when moderate, a 20 percent 
evaluation is assignable; or when slight, a 10 percent 
evaluation is assignable.

The Veteran was granted a separate 10 percent rating for 
right knee instability effective the date of the August 2009 
examination.  As the joint motion pointed out, the Veteran 
reported instability in a June 2006 statement and the March 
2006 and August 2007, VA examiners noted the use of a knee 
brace.

The Veteran did not, however, report instability on the March 
2006 or August 2007 examinations.  The March 2006 examiner 
found all ligaments to be intact and the August 2007 examiner 
noted that the Veteran had tenderness in the patellar 
tendons, but that otherwise there was no joint swelling, 
effusion, tenderness or laxity.  The examiner went on to find 
that there was normal pain free range of motion of the knees.

The Veteran's June 2006 report that "I do have instability 
on a daily basis," is less probative than the fact that he 
did not report instability on examinations conducted before 
and after that statement, and examiners did not find 
instability.  The examiners took into account the fact that 
the Veteran used a knee brace, but still did not find 
instability.  The first evidence of instability was on the 
2009 examination.  Hence a separate rating for knee 
instability is not warranted prior to that examination.

At the July 2009 VA examination the examiner noted minimal 
instability to varus stress and normal motor strength and 
reflexes.  The Veteran wore a hinged brace on the right knee, 
which was primarily for lateral support.  The knee disability 
had no impact on ambulation.  At no point has the medical or 
lay evidence suggested moderate instability.  Although the 
June 2006 statement pointed to criteria providing a 20 
percent rating for moderate instability, the Veteran did not 
report that his instability was moderate, and as noted above, 
examinations at that time did not show instability.  
Therefore, an initial rating in excess of 10 percent for 
lateral instability of the right knee is not warranted.  

In deciding this appeal, the Board has resolve reasonable 
doubt in the Veteran's favor, where applicable.  The evidence 
is against the grant of higher initial ratings.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 4.7, 4.21.

Extraschedular Considerations

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321 (2009).  The threshold factor 
for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service- 
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").

When the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extraschedular rating.  Id.

Moreover, in the June 2006 statement, the Veteran reported 
that he had to change jobs due to his right knee disability.  
During the April 2003 VA examination he stated that he did 
not have to do strenuous physical activity at his former job 
as a construction supervisor.  However, during the March 2006 
VA examination he reported that he was able to maintain his 
new position as a prison guard which required him to 
consistently be on his feet.  These statements may be viewed 
as raising the question of entitlement to an extraschedular 
rating.

The Board finds that the rating criteria contemplate the 
Veteran's disability.  The Veteran's chondromalacia and 
lateral instability of the right patella manifested by 
symptoms such pain and lateral instability.  These 
manifestations are contemplated in the rating criteria.  
38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5257, 5260, 
5261.  The rating criteria are therefore adequate to evaluate 
the Veteran's disability and referral for consideration of 
extraschedular rating is, therefore, not warranted.

Hearing Loss

An examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids.  To evaluate the degree of 
disability from defective hearing, the rating schedule 
establishes 11 auditory acuity levels from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination and the puretone threshold 
average, as contained in a series of tables within the 
regulations.  The puretone threshold average is the sum of 
the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.  38 C.F.R. § 4.85.

In order for the veteran to receive a 10 percent evaluation 
for bilateral hearing loss, the hearing acuity levels must be 
shown to be at III and IV, II and V, or higher combinations.  
Lower combinations would warrant a continuation of the 
noncompensable evaluation now in effect.  38 C.F.R. §§ 4.85, 
Table VI and Table VII; 4.87, Diagnostic Codes 6100, 6101.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
Each ear will be evaluated separately.  When the puretone 
threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral. Each ear will be 
evaluated separately.  38 C.F.R.  
§ 4.86.

At an October 2002 VA audiology examination, puretone 
thresholds in decibels were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
5
5
5
10
6
LEFT
10
10
60
65
36

Speech discrimination scores were 100 percent for each ear.  
When this is applied to 38 C.F.R. § 4.85, Table VI, as is 
required, the Veteran had an auditory acuity level of I for 
both the right ear and left ear.  This results in a 
noncompensable evaluation when applied to 38 C.F.R. § 4.85, 
Table VII.

The Veteran was afforded another VA audiology examination in 
April 2003, where puretone thresholds in decibels were as 
follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
0
0
5
10
4
LEFT
0
5
45
55
26

The Maryland CNC speech discrimination score was 98 percent 
for the right ear and 96 percent for the left ear.  

When this is applied to 38 C.F.R. § 4.85, Table VI, the 
Veteran had an auditory acuity level of I for both the right 
ear and left ear, which results in a noncompensable 
evaluation when applied to 38 C.F.R. § 4.85, Table VII.

At the most recent VA audiology examination in March 2006, 
puretone thresholds in decibels were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
5
5
5
15
8
LEFT
5
15
70
75
41

The Maryland CNC speech discrimination score was 100 percent 
for the right ear and 96 percent for the left ear. 

This translates into level I hearing for each ear under 38 
C.F.R. § 4.85, Table VI, and a noncompensable evaluation 
under 38 C.F.R. § 4.85, Table VII.

In reaching this decision, the Board has considered 
entitlement to an increased evaluation based on exceptional 
patterns of hearing loss.  However, none of the three 
examinations demonstrate that the Veteran has an exception 
pattern of hearing loss as defined by regulation.  38 C.F.R. 
§ 4.86.

The Veteran has not alleged a worsening of his hearing loss 
since the March 2006 VA audiological examination.  Therefore, 
as the Veteran's bilateral hearing loss disability has not 
approximated the criteria for a compensable evaluation at any 
time since the effective date of service connection, the 
weight of the evidence is against the claim.  38 U.S.C.A. § 
5107(b).

Extraschedular Considerations

The Board finds that the rating criteria contemplate the 
Veteran's disability.  The Veteran's bilateral hearing loss 
manifested by symptoms such loss of hearing acuity and 
difficulty understanding conversations in the presence of 
background noise.  These manifestations are contemplated in 
the rating criteria.  The rating criteria are therefore 
adequate to evaluate the Veteran's disability and referral 
for consideration of extraschedular rating is, therefore, not 
warranted.

Total Rating for Compensation Based on Individual 
Unemployability

The Court has held that TDIU is an element of all appeals of 
an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).  TDIU is granted where a Veteran's service connected 
disabilities are rated less than total, but they prevent him 
from obtaining or maintaining all gainful employment for 
which his education and occupational experience would 
otherwise qualify him.  38 C.F.R. § 4.16 (2009).  

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2001) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  

The Veteran has been in receipt of a TDIU since February 7, 
2007.  At all times prior to that date, he was reportedly 
employed on a full time basis, either as a prison guard, or 
in construction.  There was no evidence of unemployability 
prior to February 7, 2007.  Hence, consideration of a TDIU 
prior to February 7, 2007, is not warranted.


ORDER

Entitlement to an initial rating of 50 percent for 
chondromalacia of the right patella from October 22, 2001 to 
August 30, 2007, is granted.  

Entitlement to an initial rating in excess of 10 percent for 
chondromalacia of the right patella for the period beginning 
August 31, 2007, is denied.

Entitlement to a separate initial rating in excess of 10 
percent for lateral instability of the right patella is 
denied.  

Entitlement to a compensable rating for bilateral hearing 
loss is denied.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


